Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. 	Claims 82-100 are pending in the current application. The 8/3/22 claim listing is technically noncompliant with 37 CFR 1.121(c) (requiring a complete listing of all claims ever presented). The 7/30/20 preliminary amendment, however, indicated that these claims were canceled, and the 8/3/22 reply indicates that claims 82-100 are pending. Because there is no reasonable confusion about the status of claims 1-81, the examiner has considered the claim listing on its merits in order to facilitate compact prosecution. See MPEP 714.03 (permitting examination when a claim listing contains a minor deficiency). Any reply to this Office action must include a fully compliant claim listing.
Priority
2.	This application is a CON of 16/421,867 05/24/2019, which is a CON of 15/359,330 11/22/2016 PAT 10301320, which is a CON of 14/395,021 10/16/2014 PAT 9790233, which is a 371 of PCT/US2013/036790 04/16/2013, which claims benefit of 61/624,670 04/16/2012.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c)  as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 61/624,670, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The 61/624,670 application describes the treatment of “gastrointestinal ulcers, inflammatory bowel disease” in claim 10, however no mention of ulcerative colitis, oral ulcers, cryptitis, colitis, mucosal or submmucosal ulcer is made.  In addition, the compounds disclosed for this purpose are not any 15-PGDH inhibitor generally but of a Formula (I), which is not the Formula (III) of claim 91 or 100 and are different than those claimed.
14/395,021 which is a 371 of PCT/US2013/036790 filed 04/16/2013, discloses on page 38 the compounds of Formula (III) and on page 43 paragraph [00207] mentions using “the 15-PGDH inhibitors described herein” which do not include any compounds other than those disclosed in the application.  This section states that the compounds can be used in a:
pharmaceutical composition for the prevention or the treatment of oral and/or gastrointestinal diseases, such as oral ulcers, gum disease, gastritis, colitis, ulcerative colitis, and gastric ulcers. Gastritis and gastric ulcer, representatives of the gastrointestinal diseases, are defined as the conditions where gastrointestinal mucus membrane is digested by gastric acid to form ulcer. In the stomach walls generally consisting of mucosa, submucosa, muscle layer and serosa, gastric ulcer even damages submucosa and muscle layer, while gastritis damages mucosa only. Although the morbidity rates of gastritis and gastric ulcer are relatively high, the causes thereof have not been clarified yet. Until now, they are known to be caused by an imbalance between aggressive factors and defensive factors, that is, the increase in aggressive factors such as the increase in gastric acid or pepsin secretion, or the decrease in defensive factors such as structural or morphological deficit of the gastric mucus membrane, the decrease in mucus and bicarbonate ion secretion, the decrease in prostaglandin production, or the like.


Based upon the foregoing, the claims 82-90 submitted in the preliminary amendment on July 30, 2020 drawn to any undescribed “PGDH inhibitor” of no formula for treating the claimed diseases are afforded to priority date of the filing date of July 30, 2020 and consequently the application is appropriately classified as a CIP with the new material being added.  With respect to the claims 91-100, they are supported by the original PCT filing and afforded the priority date of 04/16/2013.  
Response to Restriction Election
3.	Applicant’s election of the species of compound of 

    PNG
    media_image1.png
    177
    461
    media_image1.png
    Greyscale
in the response of August 3, 2020 is acknowledged.  The response failed to make an election of “oral and/or gastrointestinal diseases associated with inflammation and or/ulcers” which could be held non-responsive.  In a telephone call of September 7, 2022, applicant’s representative elected ulcerative colitis.  According to the applicants’ representative the elected species of compound and disease reads on claims 82-100. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
	Objections

4.	Claims 88, 97 are objected to for not ending in a period.  Claims 89-90, 98-99 are objected to for misspelling gastrointestinal as “gastroinesintal”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 91-100 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 91 and 100, the parenthetical phrases "(wherein n1=1, 2, or 3)" “(wherein X=F, Cl, Br or I)”, “(wherein R’ is H or a lower alkyl group)” render the claims indefinite because it is unclear whether the limitation(s) in the parenthetical the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 82-90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). See M.P.E.P. § 2163.02. In this case, the skilled artisan would not have reasonably concluded at the time of the invention that applicant was in possession of the entire invention as claimed.
Claim 82 is drawn to a compound described as 15-PGDH inhbitor. The specification, however, does not provide any specific correlation between a particular structural property and the claimed function. The working examples show that only one compound, SW033291, meets the requirements of the claims. Applicants therefore provide no guidance for identifying the compounds that meet the requirements of claims 82 other than trial-and-error screening on pages 67-68. 
In University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424 (W.D.N.Y. 2003), at issue was a patent directed to method for inhibiting prostaglandin (PGHS-2) synthesis in a patient using an unspecified compound. The District Court of Western New York evaluated the level of disclosure required to satisfy the written description. In their decision (which was later affirmed by the Court of Appeals for the Federal Circuit), the District Court wrote, “The real issue here is simply whether a written description of a claimed method of treatment is adequate where a compound that is necessary to practice that method is described only in terms of its function, and where the only means provided for finding such a compound is essentially a trial-and-error process.”
The patent in Rochester does no more than describe the desired function of the compound called for, and it contains no information by which a person of ordinary skill in the art would understand that the inventors possessed the claimed invention. At best, it simply indicates that one should run tests on a wide spectrum of compounds in the hope that at least one of them will work. The specification of the patent in Rochester states that the invention comprises, inter alia, “assays for screening compounds, including peptides, polynucleotides, and small organic molecules to identify those that inhibit the expression or activity of the PGHS-2 gene product; and methods of treating diseases characterized by aberrant PGHS-2 activity using such compounds.” Nowhere, however, does it specify which “peptides, polynucleotides, and small organic molecules” have the desired characteristic of selectively inhibiting PGHS-2.
The Rochester court cited the CAFC in Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 1316 (63 U.S.P.Q.2d 1609), which adopted the standard set forth in the Patent and Trademark Office (“PTO”) Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, 1 “Written Description” Requirement (“Guidelines”), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by “showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics,” including, inter alia, “functional characteristics when coupled with a known or disclosed correlation between function and structure ... .” Enzo, 296 F.3d at 1324-25 (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)).
The Rochester court also cited the CAFC in Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 [43 U.S.P.Q.2d 1398] (Fed. Cir. 1997), in which the court drew a distinction between genetic material and other chemicals; in drawing this distinction, however, the court also stated that “[i]n claims involving [non-genetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus.” 119 F.3d at 1568 (emphasis added). There is no such specificity here, nor could one skilled in the art identify any particular compound encompassed by the claims.
The “written description” requirement may be satisfied by using such descriptive means as words, structures, figures, diagrams, formulas, etc., that fully set forth the claimed invention. See Noelle v. Lederman, 355 F.3d 1343, 1349, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) and Lockwood v. American Airlines, Inc., 107 F.3d at 1572, 41 U.S.P.Q.2d at 1966. A definition by function alone “does not suffice” to sufficiently describe a coding sequence “because it is only an indication of what the gene does, rather than what it is.” Regents of the University of California v. Eli Lilly  & Co., 119 F.3 at 1568, 43 USPQ2d at 1406 (Fed. Cir. 1997) (discussing Amgen Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016 (Fed. Cir. 1991)). In Fiers v. Ravel, 984 F.2d at 1169-71, 25 U.S.P.Q.2d at 1605-06 (1993), the CAFC found that “a mere wish or plan for obtaining the claimed chemical invention” is not sufficient to describe a chemical invention (discussed in Eli Lilly at 1404).  
            The fact pattern in this case is similar to that in Rochester. In Rochester, there were no compounds known to have the required function, and in the instant application, only a few compounds are disclosed as 15-PGDH inhibitors. The key similarity between the cases, and the one relevant to this ground of rejection, is the fact that no method (other than trial-and-error) is provided for identifying compounds having the desired function. For this reason, the rejection due to lack of written description is proper.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

7.	Claim(s) 82-90 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lewis “An open-label trial of the PPAR-gamma ligand rosiglitazone for active ulcerative colitis.” Am J Gastroenterol 2001; 96: 3323-3328.  The compound rosiglitazone was used to treat UC patients. “We enrolled 15 patients with mild to moderately active UC in an open-labeled prospective single-arm study of rosiglitazone (Avandia) (4 mg p.o. b.i.d.) for 12 wk. Patients were
evaluated at 0, 2, 4, 8, and 12 wk for response to therapy and evidence of adverse events. In addition, patients underwent flexible sigmoidoscopy at the week 0 and week 12 visits.”  (Page 3323 column1)  “Clinical remission was achieved in four of 15 patients (27%), two of whom had a final score of 0 and three of whom were classified as having an endoscopic remission. Four additional patients (27%) achieved a partial response. Thus eight patients (53%) achieved either a clinical remission or a partial response.”  Rosiglitazone is a known 15-PGDH inhibitor as evidenced by Cho “Inhibition of NAD+-dependent 15-hydroxyprostaglandin dehydrogenase (15-PGDH) by cyclooxygenase inhibitors and chemopreventive agents.” Prostaglandins Leukot Essent Fatty Acids 2002, 67: 461–465.  Table 1 of CHO is reproduced below:

    PNG
    media_image2.png
    923
    705
    media_image2.png
    Greyscale

Since rosiglitazone was known to inhibit 15-PGDH and 15-PGDH was known to degrade prostaglandins, the feature of claim 88 is inherently met.
8.	Claim(s) 82-90 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hanai H, Iida T, Takeuchi K,et al.” Curcumin maintenance therapy for ulcerative colitis: randomized,multicenter, double-blind, placebo-controlled trial.” Clin Gastroenterol Hepatol 2006;4: 1502–6 (abstract only).  Hanai administered curcumin to UC patients. Curcumin is a known 15-PGDH inhibitor as evidenced by Cho Table 1 as discussed above. Since curcumin was known to inhibit 15-PGDH and 15-PGDH was known to degrade prostaglandins, the feature of claim 88 is inherently met.
9.	 Claim(s) 82-90 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fu CN 1589793 A (machine translation appended).  According to the abstract of Fu, “The invention relates to the application of tannic acid berberine in preparation of medicine for treating ulcero colonitis. The application dosage range is 0.1 to 3 g, preferably 0.3 to 1.5 g. The invention provides medicine combination for treating ulcero colonitis using tannic acid berberine as active ingredient, wherein the combination can be tablet, capsule, granule, colon release capsule or oral liquid, preferably colon release capsules.”  Berberine is a known inhibitor of 15-PGDH as evidenced by Cho.
10.  	Claims 82-90 are is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cho WO 2010077101 A2 (English Language Equivalent is US 8,637,558).  Cho teaches the use of various 15-PGDH inhibitors for the treatment of UC and other gastrointestinal diseases as disclosed on column 2 lines 19-35.  The specific mechanism of 15-PGDH inhibition and treating gastric and other type ulcer diseases are discussed on column 7 lines 30 to column 8 second line:
		Further, the present invention provides a pharmaceutical composition  for the prevention or the treatment of gastrointestinal diseases containing the  novel thiazolidinedione derivative according to the present invention as an  active ingredient. 
	Gastritis and gastric ulcer, representatives of the gastrointestinal diseases, are defined as the conditions where gastrointestinal mucus membrane is digested by gastric acid to form ulcer.  In the stomach walls generally consisting of mucosa, submucosa, muscle layer and serosa, gastric ulcer even damages submucosa and muscle layer, while gastritis damages mucosa only. 
 		Although the mobility rates of gastritis and gastric ulcer are relatively high, the causes thereof have not been clarified yet.  Until now, they are known to be caused by an imbalance between aggressive factors and defensive factors, that is, the increase in aggressive factors such as the increase in gastric acid or pepsin secretion, or the decrease in defensive factors such as structural or morphological deficit of the gastric mucus membrane, the decrease in mucus and bicarbonate ion secretion, the decrease in prostaglandin production, or the like. 
 	Currently available therapeutic agents for gastritis and gastric ulcer comprise various drugs for strengthening the defensive factors such as an antacid, which does not affect, gastric acid secretion but neutralizes gastric acid that has been already produced, an inhibitor of gastric acid secretion, a promoter of prostaglandin secretion, and a coating agent for stomach walls.  Especially, prostaglandins are known to be essential in maintaining the mechanism for protecting and defending gastric mucus membrane (Wallace J L., 2008, Physiol Rev., 88(4), 1547-65, S. J. Konturek et al., 2005, Journal of Physiology and Pharmacology, 56(5), 5.about.31). 
 	In view of the above, since novel thiazolidinedione derivatives according to the present invention show a suppressive or inhibitory activity against 15-PGDH, which degrades prostaglandins that protect gastric mucus membrane, they can be effective for the prevention or the treatment of gastrointestinal diseases, inter alia, gastritis and gastric ulcer.
	  
Specific compound examples are given on column 87-88 Table 1 to column 121 and they were shown to inhibit 15-PGDH. Since the compounds were known to inhibit 15-PGDH and 15-PGDH was known to degrade prostaglandins, the feature of claim 88 is inherently met.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
11.	Claims 82-100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,790,233. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds in the patent claims are those in the instant claim Formula (III) and the elected species is the subject of claim 3, 4 and 6.  One could not practice the method of the instant claims without those compounds.  The method of the instant claims is disclosed in the specification of the ‘233 patent at column 32 lines 42 ff.  Such a disclosure in the specification makes the method obvious over the compound claim; see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).  As per MPEP 804 II. (B) (2) (a):   “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).” In Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003), the earlier patent claimed a compound and the written description disclosed the utility of that compound. The later patent claimed nothing more than the earlier patent’s disclosed utility as a method of using the compound. Thus, the court found that the claims of the later patent and the claims of the earlier patent were not patentably distinct.  The instant application is not related to the application as a divisional and as such the safe harbor provision of 35 U.S.C 121 does not apply to this relationship.
12.	Claims 82-100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 12-13,  of US patent 10,301,320. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12-13 are drawn to the elected disease of ulcerative colitis and Formula III is identical to claim 100 in terms of compound scope and claim 95 is statutory double patenting in this regard over claim 13.  The claims 82-89 are generic to the patented claims since they all inhibit the 15-PGDH as evidenced by the instant claim 90-100 dependency.
13.	Claims 82-100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.  9,789,116. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘116 patent claims are drawn to a method of using the elected species where R1 and R3 are phenyl, R5 is butyl  R4 is amino the subgenus of instant claims 100 and 91.  Other embodiments are those where R1 is a heterocyclyl like thiophene or thiazole or an aryl.  The first compound in claim 7 is a compound of the genus where R1 is butyl, R6/R7 are phenyl and H. The method of the inhibiting the enzyme of short chain dehydrogenase in a subject would be a necessary consequence of the instant method since 15-PGDH is the short chain dehydrogenase and as such the methods of the ‘116 patent could not be practiced or avoided when practicing the claimed method.  Claim 14-15 are drawn to the same tissue repair mechanism the instantly claimed compound do on gastric tissue by reducing the enzyme activity.
14.	Claim 82-100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US 10,869,871. Although the claims at issue are not identical, they are not patentably distinct from each other because the ’’871 patent claims are drawn to the subgenus of instant claims 91 and 100 where R2 is N, R4 is amino, R5 is alkyl and R1 and R3 are species of aryl, heterocyclic and other groups of the instant claims.  All of the patented compounds fall under the class of claim 82 as 15-PGDH inhibitors.  The elected species is disclosed in Figure 39.    The instantly claimed method is disclosed at column 68 lines 65 ff. Such a disclosure in the specification makes the method obvious over the compound claim; see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).  As per MPEP 804 II. (B) (2) (a):   “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).” In Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003), the earlier patent claimed a compound and the written description disclosed the utility of that compound. The later patent claimed nothing more than the earlier patent’s disclosed utility as a method of using the compound. Thus, the court found that the claims of the later patent and the claims of the earlier patent were not patentably distinct.  The instant application is not related to the application as a divisional and as such the safe harbor provision of 35 U.S.C 121 does not apply to this relationship.
15.	Claim 82-100 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10 of copending Application No. 16/869,879. Although the claims at issue are not identical, they are not patentably distinct from each other because the ’879 patent application claims are drawn to the subgenus of instant claims where R4 is NH2, and R6/R7 are defined the same.    The species of ‘879 application are specific compounds of the formula III genus of claim 91 and 100 where the R6 is thiazole and R7 is various substituted rings.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The instantly claimed method is disclosed in the specification. Such a disclosure in the specification makes the method obvious over the compound claim; see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).  As per MPEP 804 II. (B) (2) (a):   “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).” In Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003), the earlier patent claimed a compound and the written description disclosed the utility of that compound. The later patent claimed nothing more than the earlier patent’s disclosed utility as a method of using the compound. Thus, the court found that the claims of the later patent and the claims of the earlier patent were not patentably distinct.  The instant application is not related to the application as a divisional and as such the safe harbor provision of 35 U.S.C 121 does not apply to this relationship.
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
16.	Claim 95 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of prior U.S. Patent No. 10,301,320. This is a statutory double patenting rejection.
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625